Case 1:19-cv-03728-RM Document 69 Filed 01/19/21 USDC Colorado Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Judge Raymond P. Moore

 Civil Action No. 19-cv-03728-RM

 DISH NETWORK L.L.C.,

               Plaintiff,

 v.

 ARY DIGITAL USA LLC,
 ARY DIGITAL UK LTD,
 ARY TRADERS,
 ARY SERVICES LIMITED,
 ARY DIGITAL FZ LLC,

               Defendants.


                    ORDER GRANTING SECOND JOINT MOTION
                  FOR EXTENSION OF PRELIMINARY INJUNCTION



       COMES NOW the Court, having reviewed the Parties’ Second Joint Motion for

Extension of Preliminary Injunction (ECF No. 68), and the Court being fully advised in the

premises,

       HEREBY GRANTS the Motion. The Preliminary Injunction issued on February 10,

2020 (ECF No. 53) is hereby extended up to and through February 24, 2021 to correspond with

an Extension Agreement between the parties extending the “wind-down period.”

       DATED this 19th day of January, 2021.

                                                   BY THE COURT:



                                                   ____________________________________
                                                   RAYMOND P. MOORE
                                                   United States District Judge
